Case 1:20-cv-02162-RRM-JO Document 32 Filed 08/27/20 Page 1 of 2 PageID #: 269

                             INITIAL CONFERENCE QUESTIONNAIRE

1.        Deadline for all Rule 26(a)(1) disclosures (if later
          than the date of the initial conference, please explain
          why on a separate page):                                                       August 31, 2020

2.        Deadline for first request for production of documents
          and first request for interrogatories:                                      October 1, 2020

2(a).     Additional interrogatories needed, if any, beyond      Crossclaim-Plaintiff     Crossclaim-Defendants
          the 25 permitted under the federal rules for:              plaintiff(s) 15     ; defendant(s) 15

3.        Date for completion of any joinder of additional
          parties and amendment of the pleadings:                                     November 13, 2020

3(a).     Number of proposed additional parties to be joined,
          if any, by:                                                  plaintiff(s)      ; defendant(s)
                                Crossclaim-Plaintiff
4.        Number of depositions by plaintiff(s) of:                          parties 8     ; non-parties 8
                                Crossclaim-Defendants
5.        Number of depositions by defendant(s) of:                          parties 8     ; non-parties 8

6.        Date of status conference (joint status report due
          two business days in advance):                                              December 1, 2020

7.        Date for completion of factual discovery:                                       June 1, 2021

8.        Are expert witnesses needed?                                                    Yes        No
                                                Crossclaim-Plaintiff
8(a).     Number of expert witnesses, if any, of plaintiff(s):            medical        ; non-medical 1

8(b).     Date for completion of those expert reports:                                     July 16, 2021
                                                Crossclaim-Defendants
8(c).     Number of expert witnesses, if any, of defendant(s):          medical         ; non-medical 1

8(d).     Date for completion of those expert reports:                                July 16, 2021

9.        Date for completion of expert discovery:                                    September 1, 2021

10.       Date of pretrial conference (brief ex parte statements
          of settlement position due via email two business days
          in advance):

11.       Types of contemplated dispositive motions by
          plaintiff(s) and dates for filing of those motions:                         Summary Judgment
      Crossclaim-Plaintiff
                                                                                      October 15, 2021




                                                       3
Case 1:20-cv-02162-RRM-JO Document 32 Filed 08/27/20 Page 2 of 2 PageID #: 270

12.    Types of contemplated dispositive motions by
       defendant(s) and dates for filing of those motions:        Summary Judgment
  Crossclaim-Defendants
                                                                  October 15, 2021

13.    Have counsel reached any agreements regarding
       electronic discovery? (If so, please describe at
       the initial conference.)                                 Yes     No

14.    Have counsel reached any agreements for disclosure
       of experts' work papers (including drafts) and
       communications with experts? (If so, please describe
       on a separate page.)                                      Yes    No

15.    Will the parties unanimously consent to trial before a
       magistrate judge pursuant to 28 U.S.C. §636(c)? (If
       any party declines to consent, answer no but do not
       indicate which party declined.)                            Yes     No




                                                 4
